.   -
J




                       HE               NEY     GENERAL
                                         EXAS




            Hon. Ray KIrkpatrick, Chairman
            House AppropriationsCommittee
            slat Legislature
            Austin, Texas            Opinion No. V-827.
                                        Rer Conatltutldnalityof pro-
                                            posed H. B. 42, 51st Leg-
                                    I       lslature, approving ootion
                                            of Stephen F, Austin State
                                            Teachers College in exer-
                                            cising option to buy cer-
                                            tain real property, and
                                            making appropriationthere-
                                            for.
            Dear Mr. Kirkpatrick:
                      On behalf of the House AppropriationsCommit-
            tee, you have submitted a copy of proposed House Bill
            Ho. 42, an Act approving the action of the governing
            board of Stephen F. Austin State Teaohers College in ex-
            ercising its option to buy certain real property, known
            as the Muokleroy Farm, for the developmentof the ool-
            lege departmentof forestry and agriculture,and making
            an approprlatlonof $25,OOO.OOfor the purchase thereof.
            Your submitted question: Is said bill constltutional?
                      Article 2645, V.C.S., requires that ‘agrlcul-
            ture shall be taught in each of the State Teachers’
            CoJleges.” Under subsection3 of Article 2647, the gov-
            erning board of teachers oolleges may determlnewhat
            subjeote of study shall be puraucd, but shall not change
            any department of Instructionprovided by law.
                       Subsection9 of Article   2647 provides as fol-
            lows1
                      “Power and authority Is hereby oonferred
                 upon said board of regents to acquire by pur-
                 chase or condemnationfor the use and benefit
                 of any of the State Teachers’ Colleges, such
Hon.   Ray Klrkpatrlok,page 2 (V-827)


       lands within the counties where suoh schools
       may be located, aa said board may deem expe-
       dient for the use of any of said schools for
       purposes necessary In the conduct thereof."
          The speolal fund establishedby the College
Bullding Amendment (Tex. Con&. Art. VII, Sec. 17) Is
created "for the purpose of acquiring, constructingand
Initially equipping buildings or other permanent lm-
provements at the designatedinstitutionaof higher
learning." Stephen F. Austin State Teachers College is
one of the Institutionsdesignated. The Amendment also
provides that oolleges which partlclpate In such fund
 shall not thereafterreceive any other state funds for
the acquiring or aonstructingof build1 s or other per-
manent improvementsfor which said Five7 54) Cents ad
valorem tax Is herein provided, except In case of fire,
flood, storm or earthquakeoccurring at any such lnstl-
tution. . .'
          The express purpose, clear and unambiguous,
of Section 17 of Article VII Is to provide for the ac-
quiring, conatructlngand initially equipping of build-
ings or other permanent improvements,at the designat-
ed colleges. The Legislature Is not prealuded by its
provisions from making appropriationsfor the purchase
and acquisitionof additional land for the designated
institutions,nor Is it so premed     by any other law,
statutory or oonstltutional,of whlah we are apprised.
The Amendment spealflcallyprohibits appropriationsof
other State funds for the purposes covered therein.
It does not prohibit appropriationsfor additionalland.
In our opinion, the phrase "or other permanent imprx
ments" found In Section 17 may not properly be construed
to mean or lnolude land; such a constructionwould be
strained and unwarranted,violative of accepted rules of
construction.
           "Land" ln the usual and legal sense la not
treated as an improvement. Land 'Iegally includes all .
 . . houaes. and other bulldlnns.for thes consist of two
things--l&d, whioh is the fo&hatlon, aiidthe structure
thereupon." Fidelity Cotton Oil & Fertilizer Co. v. Mar-
tin, 136 S.W. x13 noGee IrrigatingDitch C0. v. Hudson,
ri3.W. 967; Reynird v. City of Caldwell +2 P 28 292
296; 24 Words & Phrases, (Pera. Ed.) 13$1140. 'See alA0
Articles 7146, 7319, V.C.S.
                     page 3 (V-827)
Han, Ray Rlrlcpatriok,


          Land, however, may be Improved and enhanced
In value by the addition of buildings, struatures,fenc-
    and other like improvementsof a permanent aharac-
t”% affixed or situated on the soil which when they
are’added,‘willbe recognized as a p&t of (he land. 32
Words & Phrases, (Perm, Ed.) 113-116; Articles 7146,
       The term “permanentImprovements”is concisely
%%ed    in Pritchard v. Williams, 106 s,k. 144 as fol-
lows:
    ““Permanentimprovementsito land inolude all
    Improvementsof a permanent nature which sub-
    stantially enhance the value of the property
    and, property being a farm8 inaludes e e o
    dwelling house, barna, and stables, .,. fenc-
    ing . Q a wells . e L(orahards e . o provided
    that they enhanae the value of the propertyr
    but do not inalude repafrs to buildings which
    should be made by the owner in the ordinary
    use of the property,”
          It is the acquisitionof such permanent lm-
provements as dietinguishedfrom the acquisitionof
additional land as improved which, we think, is contem-
plated in the Amendment, Section 17 of Article VXr.
         We  are not advised, nor have we aasumed, that
there hove been buildings or other permanent improve-
ments placed or erected on said land by the owner at
the suggestionof the college In order to greatly  en-
hance its value prior to the contemplatedpurchase, and
in order to aoquire by indireationbuildings or other
permanent improvementswith funds in violation of the
provlslons of Section 17 of Artiale VII,
          We have not before us a situation where the
college is desirous of purchasing lend on which to
build one of the buildings or other permanent improve-
ments mentioned in the Constitution, That matter may
be disposed of when it arises. We are assuming that
the land in question is of a different character,
         Accordingly,we advise that House RI11 Wo. 42
is oonstitutlonal.
                                                        5
                                                            I-




Hon. Ray Kirkpatrick,page 4 (V-827)




          House Bill No. 42, proposed by the 51st
    Legislature,epprovlng action of Stephen F.
    Austin State Teachers College in exercising
    option to buy certain real property and malt-
    ing an appropriationtherefor, is oonstltu-
    tional. It does not violate ~&&ion 17 of
    Artiole VII, Constltutlonof Texee. Arts.
    2645, 2647, subseotlon3, 'V.C.S.

                               Very truly yours,
                           ATTORREY QEMRRAL OF Tl?XAS


                           &d%sf-
                               Chester E. 6lllson
CBO:bh                                  Assistant




                           FIRST ASSISTARI!
                           ATTORNEY ORMRRAL




                                      ,..